IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                    : No. 81 WAL 2021
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
RYAN MICHAEL DUNN,                               :
                                                 :
                     Petitioner                  :


                                         ORDER



PER CURIAM

      AND NOW, this 8th day of March, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.             Allocatur is DENIED as to all

remaining issues.


   (1) Are the Superior Court’s holdings that the Commonwealth (1) need not provide
       notice to a criminal defendant of its intent to call an expert witness pursuant to 42
       Pa.C.S. § 5920 (relating to [e]xpert testimony concerning victim responses and
       behaviors) and (2) need not prepare and disclose a detailed expert report
       irreconcilable with the Superior Court’s decision in Commonwealth v. Cramer, 195
       A.3d 594 (Pa. Super. 2018) and this Honorable Court’s decision in Commonwealth
       v. Jones, 240 A.3d 881 (Pa. 2020)? Are these same holdings inconsistent with the
       Pennsylvania Rules of Criminal Procedure and the Due Process provisions of the
       United States and Pennsylvania Constitutions?